ORDER
On January 17, 2012, the Court suspended petitioner from the practice of law for nine (9) months and ordered he pay the costs of the disciplinary proceedings within sixty (60) days. In the Matter of Toney, 396 S.C. 303, 721 S.E.2d 437 (2012). In addition to other requirements, the Court ordered petitioner to complete twelve (12) months of mentoring “in accordance with the Panel’s” after reinstatement.1
Pursuant to Rule 33, RLDE, of Rule 413, SCACR, petitioner filed a Petition for Reinstatement seeking reinstatement to the practice of law. The matter was referred to the Committee on Character and Fitness (the Committee). After a hearing, the Committee issued a Report and Recommendation recommending the Court deny the Petition for Reinstatement. Petitioner filed exceptions to the recommendation.
After consideration of the entire record, including petitioner’s testimony during oral argument before the Court, the Court grants the Petition for Reinstatement on the following conditions:
1. for the next twelve (12) months, petitioner shall be mentored by a member of the South Carolina Bar who has been approved by the Office of Disciplinary Counsel;
*1362. the mentor and petitioner shall, at minimum, address the issues recommended by the Hearing Panel; and
3. the mentor shall file quarterly reports with the Commission on Lawyer Conduct (the Commission) addressing petitioner’s compliance and progress with the mentoring requirement.
/s/Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/FOR THE COURT

. The Hearing Panel recommended the mentor and petitioner address the following issues: 1) communication with clients; 2) organizational skills; 3) stress management; 4) concentration and focus; 5) recognition of professional limitations; and 6) management of clients’ and others' expectations.